Order filed April 28, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00889-CR
                              NO. 14-14-00890-CR
                                ____________

                  DANIEL REYNULFO EDISON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1379135 & 1372460


                                     ORDER

      Appellant is represented by appointed counsel, Patricia Sedita. Appellant’s
brief was originally due January 2, 2015. The court granted a total of 90 days
extension of time to file appellant’s brief until April 2, 2015. When we granted the
last extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On April 20, 2015, counsel filed a
further request for extension of time to file appellant’s brief. Counsel did not allege
any exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Patricia Sedita to file a brief with the clerk of this
court on or before May 15, 2015. If counsel does not timely file appellant’s brief
as ordered, the court will issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                   PER CURIAM